Citation Nr: 0024427	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969 and from July 1974 to December 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the course of the appeal, the RO granted entitlement 
to service connection for right knee disability.  
Consequently, that issue is no longer in appellate status.


FINDINGS OF FACT

1.  There is no medical evidence of a current disability of 
the right ankle.

2. There is no medical evidence of a current disability of 
the left ankle.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he has chronic bilateral ankle 
disability as a result of injuries sustained in service and 
that service connection is, therefore, warranted.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

The threshold question is whether the veteran's claims are 
well grounded.  Section 5107(a) of title 38, U.S. Code, 
provides in pertinent part: "[A] person who submits a claim 
for benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The United States Court of Appeals for Veterans 
Claims (Court) has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. At 
93.  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  

LeShore v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In Caluza v. Brown, the Court held that for a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d. 604 
(Fed. Cir. 1996) (table).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

In the veteran's case, his service medical records show that 
he sprained his right ankle in September 1977 and in 
September 1980.  On the latter occasion, he reported that he 
had sprained the ankle on numerous occasions in the past.  In 
April and July 1984, he sprained his left ankle.  There is no 
competent evidence, however, that any of the sprains resulted 
in chronic residual disability of either ankle.  Indeed, 
there were no recorded complaints or clinical findings of 
right ankle disability during the 12 years of active duty 
after the last right ankle injury or of left ankle disability 
during the 8 years of active duty after the last left ankle 
injury.  Moreover, during the veteran's retirement 
examination, he did not complain of any problems with either 
ankle, and his lower extremities and feet were found to be 
normal.

Since the veteran's retirement from service, the record is 
negative for any competent evidence of disability of either 
ankle.  Although a VA examiner in November 1996 reported a 
diagnosis of "residuals chronic recurrent ankle sprain", 
that diagnosis was based on a history provided by the veteran 
and not on clinical findings at the time of the examination 
or on any postservice treatment records. The veteran could 
not provide information to the examiner as to how times he 
had sprained his ankles or when the last sprain had occurred.  
Moreover, during the examination, there was no objective 
evidence of any ankle pathology.  The veteran 

did not limp or present any gross deformity or swelling in 
either ankle.  He was able rise on his toes and stand on his 
heels, and he demonstrated a full range of ankle motion, 
bilaterally.  It follows, then, that the diagnosis in 
question was merely a transcription of lay history unenhanced 
by any medical comment.  A bare transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
As such, it does not enjoy the presumption of truthfulness 
accorded by Robinette in a determination of whether a claim 
is well grounded.  LeShore, 8 Vet. App. at 409.  

As there is no competent evidence of record that the veteran 
has any current disability of either ankle, his service 
connection claims are not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107; Caluza. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for disorders of the ankles  
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

Although VA has no statutory duty to further assist the 
veteran with claims which are not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, the RO has already provided such 
information in evidence requests to the veteran, in the 
Statement of the Case and in Supplemental Statements of the 
Case. Nevertheless, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for disorders 
of the ankles.  Robinette, 8 Vet.App. at 77-78 (1995).  




ORDER

A well grounded claim not having been submitted, service 
connection for a right ankle disorder is denied.

A well grounded claim not having been submitted, service 
connection for a left ankle disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

